Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (PG Pub. 2013/0171421) as evidenced by Merriam Webster (https://www.merriam-webster.com/dictionary/ply, page visited on 10/23/2020.
Regarding claims 1, 9, 17, Weisman teaches a multi-ply article comprising a first ply and a second ply bonded together to form a multi-ply article [0085 and 0396 which includes PG Pub. 2010/029377 which is incorporated] wherein at least one of the first and second plies 
The claimed average inter-ply peak peel force and average whole 180 degrees peak peel  would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Regarding claims 2, 10 and 21, the one or more active agents comprises one or more effervescent agents [0165].
Regarding claims 5, 13 and 22, 
Regarding claims 6, 14 and 20, the article exhibits an average disintegration time of less than 360 second as measured according to the dissolution test method [0127]. 
Regarding claims 7, 15 and 23, the article exhibits an average dissolution time of less than 3600 second as measured according to the Dissolution Test Method [0128].
Regarding claims 8 and 16, Weisman et al. are silent regarding the claimed hand dissolution value. However, given Weisman et al. teach the article for use in hand dishwashing which is the same as that in the present specification and also teaches similar average dissolution times, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed hand dissolution value through routine experimentation in order to improve effectiveness of the article.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues again that a ply is not a layer. As set forth in the previous Office Action and above, a ply is synonymous with a layer. This is further proved by Applicant’s own specification which teaches in paragraph 0040 “A layer comprising fibrous elements may sometimes be referred to as a ply”. Therefore, Applicant’s own specification defines a ply as a layer and Weisman clearly teaches a multi-ply article as claimed. 
Therefore, the present claims are not patentable. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Shawn Mckinnon/Examiner, Art Unit 1789